 

 

 

 

 

 

Exhibit 10.1

 

AMENDMENT TO LIQUIDITY ASSET PURCHASE AGREEMENT

[Mohawk Factoring, Inc.]

 

This AMENDMENT TO Liquidity Asset Purchase Agreement (this "Amendment") is
entered into as of July 30, 2007, among SUNTRUST BANK, a Georgia banking
corporation, individually and as Liquidity Agent, THREE PILLARS FUNDING LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, the "Company"), and SUNTRUST CAPITAL MARKETS, INC., a Tennessee
corporation, as "TPF Agent," and pertains to the Amended and Restated Liquidity
Asset Purchase Agreement among the parties hereto dated as of August 4, 2003
(the "Existing Agreement").  Capitalized terms used and not otherwise defined
herein are used with the meanings attributed thereto in the Existing Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties hereto agrees that the Existing
Agreement is hereby amended to extend the Purchase Termination Date to July 28,
2008.

Except as expressly amended above, the Existing Agreement remains unaltered and
in full force and effect and is hereby ratified and confirmed.  This Amendment
shall become effective when it shall have been executed and delivered by each of
the parties hereto and thereafter shall be binding upon and inure to the benefit
of the Conduit, the Administrator, the Liquidity Agent and each Purchaser and
their respective successors and assigns. 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW)). 

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

<signature page follows>

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

THREE PILLARS FUNDING LLC

 

 

By:    /s/ Doris J. Hearn                                                      

Name:     Doris J. Hearn                                                      

Title:       Vice
President                                                      

 

 

SUNTRUST BANK, Individually and as Liquidity Agent

 

 

By:    /s/ Robert Maddox                                                    

Name:     Robert Maddox                                                   

Title:       Vice
President                                                      

 

 

SUNTRUST CAPITAL MARKETS, INC., as TPF Agent

 

 

By:    /s/ Michael G. Maza                                                  

Name:     Michael G. Maza                                                 

Title:       Managing Director                                             

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

 